FILED
                             NOT FOR PUBLICATION                            JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ESTHER SANDOVAL                            No. 09-71158
CALDERON,
                                                 Agency No. A070-103-175
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges

       Maria Esther Sandoval Calderon, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her motion to

reopen her deportation proceedings conducted in absentia. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Arrieta v. INS, 117 F.3d 429, 430 (9th Cir. 1997). We grant the petition

for review and remand.

      The BIA abused its discretion in determining that Sandoval Calderon’s

receipt of the hearing notice for her December 7, 1993 hearing constituted proper

service of the hearing notice for the April 3, 1995 hearing at which she was ordered

deported in absentia. See 8 U.S.C. § 1252b(c)(1) (1995). We remand for the

agency to determine whether she was properly served with the hearing notice for

the April 3, 1995 hearing in light of the unaddressed contentions in her motion to

reopen.

      In light of our disposition, we need not reach Sandoval Calderon’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   09-71158